            Case 1:20-cr-00235-RP Document 28 Filed 04/19/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 UNITED STATES OF AMERICA,                      §
   Plaintiff                                    §
                                                §
 v.                                             §               Case No. 1:20-CR-235-RP
                                                §
 ARNOLD EPEREZ SHERMAN,                         §
   Defendant

                                           ORDER

      Before the Court is Defendant Arnold Eperez Sherman’s Motion to Withdraw as Counsel and

for Appointment of New Counsel (Under Seal), filed April 19, 2021 (Dkt. 26). The District Court

referred the motion to the undersigned Magistrate Judge for resolution, pursuant to 18 U.S.C.

§ 3006A(b), 28 U.S.C. § 636(b)(1)(B), and Rule 44 of the Federal Rules of Criminal Procedure.

Dkt. 27.

      Assistant Federal Public Defender Charlotte A. Herring moves to withdraw and asks that a

new attorney be appointed to represent Defendant. The Government does not oppose the motion.

      Having considered the motion, the undersigned finds that there is good cause to grant the

motion and permit counsel to withdraw. IT IS THEREFORE ORDERED that Assistant Federal

Public Defender Charlotte A. Herring is hereby WITHDRAWN as Defendant’s counsel of record.

      Consistent with the Court’s Order Regarding Financial Status entered December 16, 2020

(Dkt. 10), IT IS FURTHER ORDERED that Mark Andrew Sampson #00786221 is hereby

APPOINTED to represent Defendant.

      SIGNED on April 19, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
